Exhibit 10.1    



 
Vista Outdoor Inc.
 


Vista Outdoor Inc. (“Vista” or the “Company”) provides a severance benefit to
eligible Executives who are involuntarily terminated for convenience or due to
lay off or reduction in workforce. Note that severance is not available in other
types of terminations including voluntary resignation or termination for cause
nor is severance available when a participant is reassigned to another position
or offered other employment by a successor or acquiring company.
This document constitutes the Vista Executive Severance Plan (the “Plan”), and
also serves as the summary plan description (“SPD”), for eligible employees
adopted by the Company effective August 10, 2015. A Change in Control does not
trigger any benefits under this Plan.
A severance payment is contingent upon a signed (and unrescinded) general
release of all claims against Vista and its affiliates in a form acceptable to
Vista. Upon official notification of termination, an individual will have a
period of time to consider whether to accept and sign the general release. The
form of release may vary from state to state and it may be changed from time to
time.
 
Executive Severance Plan 
amended and restated effective August 10, 2015


 
Questions
 
Summary Plan Description (SPD)  
for Executives at Vista and its associated companies. August 10, 2015
Contact Vista’s Senior Vice President of Human Resources if you have questions
about this Plan. You may obtain a printed copy of this SPD from Vista’s Human
Resources Department.
 
Reservation of rights
 
Vista reserves the right to change, amend or terminate this Plan or to change
the severance benefit available under this Plan at any time in Vista’s sole
discretion.
 




1    



--------------------------------------------------------------------------------




Plan highlights
 
Plan feature
How it works
Plan participation
You automatically become a participant in this Plan when you become a Tier 1
Executive or a Tier 2 Executive (each as defined below and collectively, an
“Executive”). If at any time, you are demoted or otherwise removed from an
Executive position, then you are disqualified from participation in this Plan.
Persons in contractor or consultant positions are not eligible for benefits
under this Plan.
Plan cost
Vista will pay the entire cost of severance benefits paid under this Plan out of
its general funds.
Benefit eligibility
You may be offered a severance benefit if you are involuntarily terminated for
convenience or due to layoff or reduction in workforce as determined by Vista
and all other conditions of this Plan are met.
Form of Benefit
If eligible, you will be provided at least two weeks’ notice of your termination
date, or pay in lieu of notice, and a severance benefit that includes a lump-sum
severance payment in an amount set forth in this Plan, plus an additional
lump-sum payment to offset costs to continue health care, and outplacement
services.
Benefit amount


For a Tier 1 Executive, the amount of severance is equal to 12 months of base
salary.
For a Tier 2 Executive, the amount of severance is equal to two weeks of base
salary for each full year of continuous service with Vista measured from the
most recent hire date and calculated as of the effective date of termination.
The minimum severance payment is 26 weeks of base salary (if you have at least
one full year of continuous service), and the maximum severance payment is 39
weeks of base salary.
Note that this Plan has a non-duplication of severance benefit provision.
General Release
You are required to sign a general release of all employment-related claims
prior to receiving a severance payment. This agreement includes post-employment
restrictions relating to competition and non-solicitation of workforce.
When benefit is payable 
Severance is payable after the termination of your employment and after the
rescission period set in your signed general release, if any, has elapsed.






2    



--------------------------------------------------------------------------------




Table of contents

Cover note ……………………………………………………………………………………….        1
Reservation of rights ……………………………………………………………………………        1
Plan highlights ……………………………………………………………………………………        2
About this Plan …………………………………………………………………………………..        3
Introduction ………………………………………………………………………………………..        4
Plan eligibility
    Benefit eligibility
Coordination with employment agreements and other separation benefits
Form of severance benefit………………………………………………………………………        7
Notice
Severance Payment
Other Severance Benefits

General provisions ……………………………………………………………………………..        8
Year of Service
General Release
Post-Employment Restrictions
    Pro-rata benefit for part-time employees
    Non-duplication provision
    Medical or disability leave
    Plan may be amended or terminated
Section 409A of the Internal Revenue Code of 1986


Administration    (ERISA) ………………………………………………………………………        11


About this Plan

•
This document constitutes the Executive Severance Plan (the “Plan”), and also
serves as the summary plan description (“SPD”). It explains who is eligible,
what the benefit is, and how and when the benefit may be distributed.

•
See the Administration section for additional administrative information,
including your rights under the Employee Retirement Income Security Act (ERISA).




3    



--------------------------------------------------------------------------------






Introduction

The Vista severance benefit is designed to provide you with advance notice of
termination, a lump sum severance payment, and other benefits described herein,
if you are involuntarily terminated for convenience or due to a layoff or
reduction in workforce from active regular full-time or regular part-time
employment with Vista or any of its associated companies.
For a Tier 1 Executive, the amount of severance is equal to 12 months of base
salary. For a Tier 2 Executive, the amount of severance is equal to two weeks of
base salary for each full year of continuous service with Vista measured from
the most recent hire date and calculated as of the effective date of
termination. It may include service with a predecessor company. (See page 9.)
The minimum severance payment is 26 weeks of base salary (if you have at least
one full year of continuous service) and the maximum severance payment is 39
weeks of base salary.
Plan eligibility
You are eligible to participate in this Plan if you are an active regular
full-time or regular part-time salaried employee currently in a Tier 1 or Tier 2
Executive position.
•
You are in a Tier 1 Executive position if you are a Vice President that reports
directly to the Chief Executive Officer (the “CEO”), an employee with greater
seniority than a Vice President that reports directly to the CEO or a “Section
16 Officer” (i.e., an executive officer elected by the Vista Board of Directors
and required to file reports of beneficial ownership with the Securities and
Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of
1934, as amended from time to time, and the rules and regulations promulgated
thereunder).

•
You are in a Tier 2 Executive position if you are at or above Grade 22 and you
are eligible to participate in the Vista executive incentive program but are not
a Tier 1 Executive. If you are eligible to participate in this Plan, you will
remain a participant in this Plan until the earliest of the following events
occur:

•
You voluntarily terminate your employment. (As used in this Plan, a voluntary
termination of employment excludes a formal Request for Layoff Consideration,
which may be periodically offered);

•
You are terminated for cause by Vista;

•
You die, retire, or receive all severance benefits provided for under this Plan,
or you no longer qualify to receive benefits under this Plan; or

•
Vista no longer offers this Plan.

For purposes of this Plan, termination for cause shall include termination for
(i) any material failure by you to perform your duties, (ii) your gross
negligence or willful or intentional wrongdoing or misconduct, (iii) a material
breach by you of any confidentiality agreement with the Company or duty of
loyalty to the Company, (iv) your commission of an act of personal dishonesty
which involved material personal profit in connection with the Company, or (v)
your conviction or guilty plea by you of a felony offense or a crime involving
moral turpitude. If Vista so terminates your employment for cause, then you will
not be eligible for any payments or benefits under this Plan.

4    



--------------------------------------------------------------------------------




You are not eligible to participate in this Plan if:
•
You are classified as other than a regular employee, e.g., temporary status,
independent contractor, temporary agency employee, consultant, etc.; or

•
You are not an Executive of Vista or an associated company.

In addition, you are disqualified from participation in this Plan if you are not
actively at work as of the effective date of your termination. Generally, you
are not considered actively at work if you are on a leave of absence in excess
of 90 consecutive calendar days, and you are not being paid wages or Paid Time
Off. (Note: Employees on military leave of absence covered by the Uniformed
Services Employment and Reemployment Rights Act (USERRA) are not disqualified
from receiving a severance benefit.)
Benefit eligibility
If you are eligible to participate in this Plan, you may qualify for a severance
benefit when all of the following conditions are met:
•
You are involuntarily terminated for convenience or due to a layoff or reduction
in workforce;

•
You have signed a general release of all employment-related claims or potential
claims against Vista after you are officially notified of termination and within
the consideration period set in your general release; and

•
The rescission period set in your general release, if any, has elapsed.

For purposes of this Plan, termination for convenience shall mean an involuntary
termination of your employment by Vista at any time without cause. If Vista so
terminates your employment, then you may be eligible for severance.


Even if you are eligible, you will not qualify for a severance benefit if:
•
You refuse to work during the notice period or fail to satisfactorily perform
your job until your termination date, as determined in the sole discretion of
Vista;

•
You refuse to comply with a confidentiality agreement or non-compete agreement
or you disclose Vista trade secrets or confidential or proprietary information;

•
You intentionally damage or refuse to return Vista or customer property;

•
You engage in conduct or behavior that would otherwise lead to termination of
your employment such as disclosing confidential information, disparaging the
Company, mistreating or harassing other employees, or violating other workplace
rules or Vista’s code of conduct; or

•
You are a participant in Vista’s change-in-control severance plan and your
termination of employment will entitle you to severance payments under that
plan. Under no circumstances will you receive benefits under both the
change-in-control severance plan and this Plan as a result of the termination of
your employment.

Severance benefits are not paid under this Plan in the following situations:
•
You are placed on a directed leave of absence or a temporary layoff status, as
determined by the Company; or operations have been temporarily interrupted due
to a maintenance or vacation shutdown, material shortage, etc.;

•
Your location, business unit, or work function is sold, transferred, outsourced,
or merged with a third party and you are offered employment by or you are
transferred to the purchaser or other third party, whether or not you accept
such employment;




5    



--------------------------------------------------------------------------------




•
Your termination is for cause;

•
A Change in Control occurs;

•
You are transferred from one Vista location to a different Vista location;

•
Your position is eliminated and you are offered a comparable position with Vista
within the same geographic area;

•
You voluntarily terminate, resign, abandon your position (e.g., refuse to work
until your termination date), or fail to return from an approved leave of
absence; or

•
You are not eligible to participate in this Plan on the effective date of your
termination of employment with Vista.

Even if severance benefits have commenced, all remaining benefits will be
forfeited and your severance benefit will be terminated automatically if Vista
determines in its sole discretion that:
•    You should have been disqualified or ineligible from receiving benefits
under this Plan because of one of the conditions listed above;
•    You engage in any conduct that damages Vista’s business or defames or
slanders Vista’s name or business reputation; or
•    You violate any provisions of your signed general release.



Coordination with employment agreements and other separation benefits
Vista retains the right to enter into side agreements with you that amend your
rights under this Plan. This Plan does not supersede any additional rights you
may have pursuant to an employment agreement or under federal or state law.
However, if you are entitled to any other severance or termination of employment
benefits, other than those provided by this Plan, then your benefits under this
Plan will be reduced by the amounts of such other payments. In that event, if
such other payments are made at a time or in a form different from the time and
form for payments under this Plan, and residual amounts are payable under this
Plan, then such residual amounts shall be paid at the same time and in the same
form as such other payments. In addition, to the extent you waive your rights
under this Plan pursuant to such an agreement, in no event will you receive any
payment hereunder.





6    



--------------------------------------------------------------------------------




Forms of severance benefit



If you meet the Plan eligibility and benefit eligibility requirements contained
in this Plan and you are eligible for a severance benefit, your severance
benefit may include the following:
Notice
You will normally be given up to two weeks’ notice of your termination date.
Unless otherwise directed by Vista, you are expected to work through your
termination date. Failure to work during the notice period may disqualify you
from receiving severance benefits. Layoff notification paperwork will include
the length of the notice period. Vista retains the right to offer you two weeks’
pay in lieu of notice.
Severance Payment
•
Your severance payment will be paid in a lump sum and will include:

•
For a Tier 1 Executive:

◦
An amount equal to 12 months of base salary, regardless of length of service or
time in position,

◦
Plus an additional lump sum of $15,000 to offset the cost of continuing health
care coverage.

•
For a Tier 2 Executive:

◦
An amount equal to two weeks of base salary for each full year of continuous
service with a minimum of 26 weeks of base salary (if you have at least one full
year of continuous service) and a maximum of 39 weeks of base salary. For
example, a Tier 2 Executive with one year of service is eligible for 26 weeks of
base salary (minimum); a Tier 2 Executive with 14.5 years of service is eligible
for 28 weeks of base salary (full years of service multiplied by two weeks of
base salary); and a Tier 2 Executive with 21 years of service is eligible for 39
weeks of base salary (maximum).

◦
Plus an additional lump sum of $8,000 to offset the cost of continuing health
care coverage.

•
Subject to your signing and not revoking a general release as described below,
your severance payment will be made no later than 2 ½ months following your
termination of employment.

•
The number of months or weeks of base salary, as applicable, to which you are
entitled is referred to as your “Severance Period” for purposes of this Plan.

Additional notes:
•
Taxes and other required or authorized payroll deductions will be withheld.

•
None of your severance payment will be considered pensionable earnings (for
example, it is not “Earnings” or “Recognized Compensation”) for purposes of any
Vista qualified or non-qualified retirement plan.

•
Except as expressly provided in this Plan, severance payments under this Plan
will be reduced by payments payable to you under any other Vista severance plans
or your employment agreement, as applicable.

•
Any money you owe Vista that has not been repaid as of your termination date
will be withheld from your severance payment.




7    



--------------------------------------------------------------------------------




Other Severance Benefits
Outplacement Services: Vista will provide you with outplacement services, the
scope and provider of which will be determined by Vista. You must utilize these
outplacement services within six months of your termination date. You may not
receive a cash payment in lieu of this benefit.
Note
Vista Equity-Based Awards: This Plan does not affect how stock incentives or
bonuses such as stock options, restricted stock, restricted stock units or
performance-based equity awards are treated upon a termination of employment.
The terms of your individual award agreements and the plans that govern such
awards will govern in the event of a termination of your employment. Payments
for Vista equity-based awards will not be deducted from your severance benefit
under this Plan.


General provisions

Year of Service
For purposes of this Plan, a Tier 2 Executive’s severance payment amount is
based on full years of service with Vista. Service includes continuous active
regular status employment measured from the most recent hire date. It also
includes service with Alliant Techsystems Inc. (ATK), provided that you were
continuously employed by ATK until the spin-off of Vista by ATK and then
subsequently by Vista. It may also include service with a predecessor company,
i.e., a company that is acquired by Vista. It does not include time worked as a
temporary status employee, independent contractor, temporary agency employee,
consultant, etc. Service is calculated as of the effective date of termination.
If you are a Tier 2 Executive, any period of employment with a predecessor
company will only be included in the calculation of your severance benefit if
(1) you were employed by the predecessor company on the effective date of its
acquisition by Vista or you were continuously employed by ATK until the spin-off
of Vista by ATK and then subsequently by Vista, (2) you are eligible to
participate in Vista’s executive incentive program, and (3) your service with
the predecessor company is not specifically excluded by this Plan.
General Release
You are required to sign a general release of all employment-related claims
prior to receiving any severance benefit. This general release includes a
release of all claims and causes of action, arising, or which may have arisen,
out of or in connection with your employment or termination from employment with
Vista. If you are eligible for a severance payment, you will have up to 45
calendar days to consider signing the general release. After you sign the
general release, you will have up to 15 calendar days during which to rescind
the general release. The specific length of the consideration period and
rescission period, if any, will be set in your individual general release.
Post-Employment Restrictions
•
Competition Restrictions. In order to protect Vista’s legitimate interests,
including, but not limited to, confidential information, trade secrets, and
customer/vendor relationships, you will not, during the Severance Period,
directly or indirectly, personally engage in, nor shall you own, manage,
operate, join, control, consult with, participate in the ownership, operation or
control of, be employed by, or be connected in any manner with any person or
entity that develops, manufactures, distributes, markets or sells services or
products competitive with those that Vista manufactures, markets or sells to any
customer anywhere in the world, during the Severance Period. If during your
Severance Period, you wish to obtain other non-competitive employment, you agree
to meet and confer in good faith with Vista prior to accepting such employment.
You will provide Vista with the name of any potential future employer and give
Vista the right to provide a copy of this provision to such potential employer.


8    



--------------------------------------------------------------------------------




•
Non-Solicitation. During the Severance Period, you will not, directly or
indirectly, solicit any of Vista’s employees for the purpose of hiring them or
inducing them to leave their employment with Vista, nor will you own, manage,
operate, join, control, consult with, participate in the ownership, management,
operation or control of, be employed by, or be connected in any manner with any
person or entity that engages in the conduct proscribed by this paragraph during
the Severance Period.

•
Breach. If in Vista’s sole determination, you breach any of these
Post-Employment Restrictions, Vista will be entitled to injunctive relief in
addition to any other legal or equitable remedies. At that time, Vista will
immediately discontinue any remaining severance benefits. Further, Vista is
entitled to repayment of the percentage of your severance benefits providing
consideration for these provisions. This percentage will be identified in your
General Release of Claims agreement.

Pro-rata benefit for part-time employees
If on the date your employment terminates you are classified as a regular
part-time employee, your severance benefit is pro-rated, based on your current
base pay and average number of hours worked over the past six months.
Non-duplication provision
For purposes of determining your severance benefit under this Plan, your full
years of service are measured from your most recent hire date. Subject to the
section above entitled “Years of Service,” you will not receive a severance
benefit for any previous period of employment, regardless of whether you
previously received severance under this Plan or under the plan of a predecessor
or affiliated company. If due to a unique circumstance, you received severance
pay or paid leave in lieu of service since your most recent hire date under this
Plan or under the plan of a predecessor or affiliated company, then the years of
service used to calculate the severance benefit amount you received will be
subtracted from any future severance benefit.
Medical or disability leave
Like other employees who are not actively at work for more than 90 days,
employees not at work due to a medical or disability leave generally are not
eligible for severance when their job position is eliminated. If the leave of
absence qualifies for Short Term Disability or the employee is in the first six
months of Long Term Disability, and the employee is able to return to work prior
to exhausting Short Term Disability or the first six months of Long Term
Disability, but there is no job position to return to, then Vista may offer the
employee a severance benefit.
Plan may be amended or terminated
At any time prior to a Change in Control, Vista, through Vista’s Compensation
Committee of the Board of Directors, has the sole discretion to change, amend or
terminate this Plan or to change the severance benefit available under the Plan
at any time.
For purposes of this Plan, Change in Control has the same meaning as “Change in
control” in the Vista Outdoor Inc. Income Security Plan, as such may be amended
from time to time.
In the event of a Change in Control, this Plan may not be amended, changed or
terminated for a period of one year from the effective date of a Change in
Control in a manner that would adversely affect eligible Plan participants
unless 80 percent of such participants provide written consent.


Section 409A of the Internal Revenue Code of 1986
It is intended that the provisions of this Plan comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”), and all provisions of this Plan will be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A. If, at the time of your separation from service
(within the meaning of Section

9    



--------------------------------------------------------------------------------




409A), you are a specified employee (within the meaning of Section 409A),
amounts constituting deferred compensation (within the meaning of Section 409A)
that are payable under this Plan on account of your separation from service will
be paid, without interest, on the first day of the seventh month following such
separation from service. Neither you nor any of your creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Plan to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Plan may not be
reduced by, or offset against, any amount owing by you to Vista. For the
purposes of Section 409A, each payment under this Plan will be deemed to be a
separate payment. Notwithstanding any provision of this Plan to the contrary,
Vista reserves the right to make amendments to this Plan as Vista deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, you are solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on your or for your
account in connection with this Plan (including any taxes and penalties under
Section 409A).



10    



--------------------------------------------------------------------------------




Administration
The Employee Retirement Income Security Act of 1974 (ERISA) requires that you be
given certain information to help you answer administrative questions about this
Plan. Also detailed in this section is the appeal process if your claim for
benefits is denied, as well as your legal rights under ERISA.
Name of Plan
Vista Outdoor Inc. Employee Welfare Benefit Plan (Plan No. 501)
Plan Sponsor and
Plan Administrator
Vista Outdoor Inc. 
938 University Park Boulevard, Suite 200
Clearfield, UT 84015
Administration
Responsibility for administration of this Plan and interpretation of this Plan’s
provisions rests with Vista, acting through its officers and employees. Except
with respect to Tier 1 Executives (also referred to as “Section 16 Officers,” as
described in this Plan under “Introduction – Plan eligibility”), the
Compensation Committee of Vista’s Board of Directors (the “Committee”) may
delegate to Vista’s Senior Vice President of Human Resources the authority to
make final determinations regarding Plan eligibility and to provide conclusive
interpretation of Plan provisions.
The Committee decides appeals of denied claims for Tier 1 Executives, and
Vista’s Senior Vice President of Human Resources has this responsibility for
Tier 2 Executives. The Committee has final discretionary authority to decide
claim appeals under this Plan for Tier 1 Executives, and the Senior Vice
President of Human Resources has that final discretionary authority for Tier 2
Executives.
Correspondence regarding this Plan should be directed to the
Senior Vice President Human Resources at the Company address shown above.
Employer Identification Number
47-1016855
Plan Number
501
Type of Plan
Welfare plan, Severance
Plan Eligibility
As defined in the “Introduction – Plan eligibility” section of this Plan
Plan Funding
Unfunded – Benefits are paid from Employer’s general assets.
Plan Year
Plan year begins on January 1 and ends on December 31.
Agent for Legal Process
General Counsel
Vista Outdoor Inc. 
938 University Park Boulevard, Suite 200
Clearfield, UT 84015
 
 






11    



--------------------------------------------------------------------------------




CLAIMS
If you believe you may be entitled to benefits, or you disagree with any
decision regarding your benefit, you should present a written claim / appeal to
Vista at the following address. (An oral claim or request for review is not
sufficient.)
Vista Outdoor Inc.
Attn: Senior Vice President of Human Resources
938 University Park Boulevard, Suite 200
Clearfield, UT 84015
801-779-4600

If you do not file a written claim or follow the claims procedures, you may give
up legal rights.

A Claim for Benefits
A “claim” for benefits is a request for benefits under this Plan filed in
accordance with this Plan’s claims procedures. To make a claim or request review
of a denied claim, you must file a written claim with Vista at the address shown
above. An oral claim or request for review is not sufficient.



Steps in Filing a Claim
Time for Filing a Claim. You must file your written claim with Vista within one
year after the date you knew or reasonably should have known of the facts behind
your claim.
Filing a Claim. You must file your claim with Vista at the address noted above.
You must include the facts and arguments that you want considered during the
claims procedure.
Response from Vista. Within 90 days of the date Vista receives your claim, you
will receive a written or electronic notice of the decision or a notice
describing the need for additional time (up to 90 additional days) to reach a
decision. If Vista (or in the case of a Section 16 Officer, the Compensation
Committee of the Vista Board of Directors (the “Committee”)) notifies you that
it needs additional time, the notice will describe the special circumstances
requiring the extension and the date by which it expects to reach a decision. If
Vista (or in the case of a Section 16 Officer, the Committee) denies your claim,
in whole or in part, you will receive a notice specifying the reasons, the Plan
provisions on which it is based, a description of additional material (if any)
needed to perfect the claim, your right to file a civil action under section
502(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), if your claim is denied upon review, and it will also explain your
right to request a review.
Steps in Filing Request for Review.
Time for Filing a Request for Review. If Vista (or in the case of a Section 16
Officer, the Committee) denies your claim, you may request a review of your
claim by Vista’s Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee). Vista must receive actual delivery of your
written request for review within 60 days after the date you receive notice that
your claim was denied.
Filing a Request for Review of a Denied Claim. You may file a request for review
of a denied claim with Vista, which will be forwarded to the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee). Your request must include issues that you want considered in the
review. You may submit written comments, documents, records, and other
information relating to your claim. Upon request, you are entitled to receive
free of charge reasonable access to and copies of the relevant documents,
records, and information used in the claims process.

12    



--------------------------------------------------------------------------------




Response from Vista or Compensation Committee on Review. Within 60 days after
the date Vista receives your request, you will receive a written or electronic
notice of the decision or a notice describing the need for additional time (up
to 60 additional days) to reach a decision. If you are notified that the Senior
Vice President of Human Resources (or in the case of a Section 16 Officer, the
Committee) needs additional time, the notice will describe the special
circumstances requiring the extension and the date by which a decision is
expected to be reached. If the Senior Vice President of Human Resources (or in
the case of a Section 16 Officer, the Committee) affirms the denial of your
claim, in whole or in part, you will receive a notice specifying the reasons,
the Plan provisions on which it is based, notice that upon request you are
entitled to receive free of charge reasonable access to and copies of the
relevant documents, records, and information used in the claims process, and
your right to file a civil action under section 502(a) of ERISA.
If the Senior Vice President of Human Resources or the Compensation Committee
Requests Further Information Regarding Your Claim on Review. If the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee) determines that further information is needed to complete the review
of your denied claim, you will receive a written notice describing the
additional information necessary to make the decision. You will then have 60
days from the date you receive the notice requesting additional information to
provide it to the Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee). The time between the date the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee) sends the request to you and the date of receipt of the requested
additional information from you shall not count against the 60-day period in
which the Senior Vice President of Human Resources (or in the case of a Section
16 Officer, the Committee) has to decide your claim on review. If the Senior
Vice President of Human Resources (or in the case of a Section 16 Officer, the
Committee) does not receive a response, then the period by which the Senior Vice
President of Human Resources (or in the case of a Section 16 Officer, the
Committee) must reach a decision shall be extended by the 60-day period provided
to you to submit the additional information. Note: If special circumstances
exist, this period may be further extended.
In General. The Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee) will make all decisions on claims and review
of claims. With respect to the review of original and denied claims, the Senior
Vice President of Human Resources (or in the case of a Section 16 Officer, the
Committee) has the sole discretion, final authority, and responsibility to
decide all factual and legal questions under this Plan. This includes
interpreting and construing this Plan and any ambiguous or unclear terms, and
determining whether a claimant is eligible for benefits and the amount of the
benefits, if any, a claimant is entitled to receive. The Senior Vice President
of Human Resources` (or in the case of a Section 16 Officer, the Committee) may
hold hearings and reserves the right to delegate its authority to make
decisions. The Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee) may rely on any applicable statute of
limitations as a basis to deny a claim. The Senior Vice President’s (or in the
case of a Section 16 Officer, the Committee’s) decisions are conclusive and
binding on all parties. You may, at your own expense, have an attorney or
representative act on your behalf, but the Senior Vice President of Human
Resources (or in the case of a Section 16 Officer, the Committee) reserves the
right to require a written authorization for a person to act on your behalf.
Time Periods. The time period for review of your claim begins to run on the date
Vista receives your written claim. Similarly, if you file a timely request for
review, the review period begins to run on the date Vista receives your written
request. In both cases, the time period begins to run regardless of whether you
submit comments or information that you would like to be considered on review.
Limitations Period. If you file your claim within the required time, complete
the entire claims procedure, and the Senior Vice President of Human Resources
(or in the case of a Section 16 Officer, the Committee) denies your claim after
you request a review, you may sue over your claim (unless you have executed a
release on your claim). You must, however, commence that suit within 30 months
after you knew or

13    



--------------------------------------------------------------------------------




reasonably should have known of the facts behind your claim or, if earlier,
within six months after the claims procedure is completed.
Exhaustion of Administrative Remedies. Before commencing legal action to recover
benefits, or to enforce or clarify rights, you must completely exhaust this
Plan’s claim and review procedures.
Administrative Safeguards. This Plan uses the claims procedures outlined herein
and the review by the Senior Vice President of Human Resources (or in the case
of a Section 16 Officer, the Committee) as administrative processes and
safeguards to ensure that this Plan’s provisions are correctly and consistently
applied. The Senior Vice President of Human Resources (or in the case of a
Section 16 Officer, the Committee) has the sole discretion, authority, and
responsibility to decide all factual and legal questions under this Plan. This
includes interpreting and construing this Plan document and any ambiguous or
unclear terms within this Plan document, and determining whether a claimant is
eligible for benefits under this Plan and the amount of the benefits, if any, a
claimant is entitled to receive. The Senior Vice President’s (or in the case of
a Section 16 Officer, the Committee’s) decisions are conclusive and binding on
all parties.

Your legal rights. As a participant in this Plan, you are entitled to certain
rights and protections under ERISA. ERISA requires that all Plan participants
shall be entitled to:
•
Examine all Plan documents, including insurance contracts and collective
bargaining agreements that govern this Plan, and a copy of the latest annual
report (Form 5500) filed by this Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration (“EBSA”). These documents are available for inspection at no
charge in the Plan Administrator’s office, and other specified locations, such
as worksites and union halls.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of this Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
charge a reasonable amount for the copies.

•
Receive a summary of the annual financial report for any plan that pertains to
you. The Plan Administrator is required to furnish you with financial summaries
called Summary Annual Reports (SARs).

Prudent Actions by Plan Fiduciaries
In addition to creating certain rights for plan participants, ERISA imposes
certain duties on the people who are responsible for the operation of the
employee benefit plans. The people who operate this Plan, called “fiduciaries”
of this Plan, have a duty to do so prudently and in the interest of you and
other Plan participants and beneficiaries.
No one including your employer, your union, or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.


Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this as done, to obtain copies of documents
relating to the decision without charges and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request in writing a copy of plan documents or the latest
annual report from this Plan and do not receive them within 30 days, you may
file suit in Federal court. In such a case, the court may require the Plan
Administrator to provide the materials to you and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.



14    



--------------------------------------------------------------------------------




If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court. In addition, if you disagree with
this Plan’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
Federal court. If it should happen that Plan fiduciaries misuse this Plan’s
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person or entity you have sued to
pay these costs and fees. If you lose, the court may order you to pay these
costs and fees (for example, if the court finds your claim frivolous).


Assistance with Your Questions
If you have any questions about your benefits, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefit Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington DC 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.





15    

